  Case 18-29024      Doc 34   Filed 04/10/19 Entered 04/10/19 14:22:03             Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:    18-29024
MARY A. ROLFE-SHAW,                         )
and,                                        )               Chapter: 13
GEORGE SHAW,                                )
                                                           Honorable Pamela S. Hollis
                                            )
                                            )              Joliet
              Debtor(s)                     )

                          ORDER GRANTING MOTION TO APPROVE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

  1) Notice is shortened to four days.

  2) The Debtors' Motion to Approve Loan Modification is Granted.

  3) Debtors and U.S. Bank N.A., c/o Gregory Funding may enter into the Loan Modification
Agreement attached as Exhibit A to the accompanying motion.




                                                        Enter:


                                                                 Honorable Pamela S. Hollis
Dated: April 05, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II, A.R.D.C. #6304675
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
